|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

EDWARD JOSEPH NESGCDA
P|aintiff
v. § 3:1s-cv-158
' (JUDGE MAR|AN|)
LEW|STOWN VALLEY
ENTERPR|SES, et a|.
Defendants
ORDER
AND NOW, TH|S AY OF FEBRUARY, 2019, upon review of

N|agistrate Judge Meha|chick’s Report and Reoommendation (“R&R”) (Doc. 35) for clear
error or manifest injustice, |T |S HEREBY ORDERED THAT:
1. The R&R (Doc. 35) is ADOPTED for the reasons set forth therein.
2. P|aintiff’s Comp|aint having been dismissed in its entirety (Doc. 33) on December
3, 2018, and P|aintiff having failed to tile an amended complaint within the time set
forth in this Court’s prior Order (see id.), the C|erk of Court is directed to CLOSE

this action.

 

 

United States District Judge

 

